Citation Nr: 0013210	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-25 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from February 1966 to January 
1968.

This appeal arises from a March 1996 rating decision of the 
Detroit, Michigan Regional Office (RO).  The case was 
remanded from the Board to the RO in November 1997 and 
February 2000 for additional development of the evidence.


REMAND

The veteran contends that TDIU benefits are warranted.  The 
veteran's only service connected disability is PTSD which is 
evaluated as 70 percent disabling.  

The case was remanded from the Board to the RO in February 
2000 as it was noted that the record was unclear as to the 
extent of industrial impairment solely resulting from the 
service connected PTSD.  The case was remanded to afford the 
veteran another VA psychiatric examination to include an 
opinion as to whether the veteran was unemployable solely due 
to PTSD.  A March 2000 VA psychiatric examination notation 
shows that the veteran was only seen briefly.  The veteran 
reported that it would be too stressful for him to undergo 
another VA psychiatric examination and he declined being 
interviewed.  The examiner noted that it was impossible to 
answer the questions that had been posed in the remand.

Pursuant to 38 C.F.R. § 3.655, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re-
examination and the examination was scheduled in conjunction 
with an original claim (other than an original compensation 
claim) a reopened claim for a benefit which was previously 
disallowed, or a claim for increase (as is the situation 
here), the claim shall be denied. 

On the April 2000 informal hearing presentation, it was 
requested that this case again be remanded to afford the 
veteran another chance to appear for a VA psychiatric 
examination.  The Board notes that the veteran was not been 
provided with notice of the possible ramifications to his 
claim under § 3.655 in the February 2000 remand.  In this 
regard, the Board notes that the regional office has not 
provided the veteran with the citation to this regulation nor 
given him the opportunity to present argument on why his 
claim should not be denied based on his failure to appear for 
a VA examination.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Thus, the Board is unable to address the merits of 
38 C.F.R. § 3.655 at this time.

As part of this remand, the veteran should be apprised of the 
legal implications of his failure to appear for such an 
examination.  The significance of the new examination and the 
need to secure current clinical findings should be emphasized 
to him.  He should be advised that his failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for TDIU benefits may result in the 
denial of his claim.  38 C.F.R. § 3.655.

VA also has a duty to assist the veteran in the development 
of facts pertaining to his claim.  The Court has held that 
the duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  All current treatment records should 
be obtained.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD in 
recent years.  After securing the 
necessary releases, the RO should obtain 
all records that have not already been 
obtained to include all records from the 
Allen Park VA medical center from 
February 1998 to the present and 
associate them with the claims file.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD under the criteria in DSM 
IV.  The claims folder and a copy of this 
REMAND must be made available to the 
examiner and reviewed in conjunction with 
the examination.  All appropriate testing 
should be performed in connection with 
this examination in order to evaluate 
fully the veteran's condition.  A GAF 
score and an analysis of its meaning 
should be provided, and a discussion 
should be included as to whether the 
service connected PTSD alone renders it 
impossible for the veteran to follow a 
substantially gainful occupation.  The 
examiner should describe his/her findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  If feasible, 
the examiner should distinguish those 
manifestations of PTSD from any co-
existing nonservice-connected disability.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  They should then 
be afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




